Citation Nr: 1732536	
Decision Date: 08/10/17    Archive Date: 08/23/17

DOCKET NO.  13-29 632	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for heart disease, to include as secondary to service-connected shell fragment wounds.

2.  Entitlement to service connection for a disability manifested by spasms and jerking of the left upper and left lower extremities, to include as secondary to service-connected shell fragment wounds.

3.  Entitlement to service connection for swelling and limited use of the left leg, to include as secondary to service-connected shell fragment wounds.

4.  Entitlement to service connection for a left eye disability, to include as secondary to service-connected shell fragment wounds.

5.  Entitlement to a rating in excess of 40 percent for residuals of shell fragment wound, posterior left chest, with weakness left hand and with scars.

6.  Entitlement to a rating in excess of 20 percent for pleural cavity injury, residual of shell fragment wound.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

T. J. Anthony, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1950 to August 1952.

These matters are before the Board of Veterans' Appeals (Board) on appeal of an August 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

In April 2016, the Veteran and his wife testified at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the record.

The Board remanded this case in June 2016.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that these matters must be remanded for further development before a decision may be made on the merits.

Service Connection for Heart Disease

The Veteran seeks entitlement to service connection for heart disease.  The medical evidence of record shows that he has been diagnosed with and treated for coronary artery disease, and that he underwent coronary artery bypass graft surgery in 2009.  In an April 2015 written brief presentation, the Veteran's representative argues that the Veteran's heart disease is the result of "a long history with NSAIDs for his service-connected disabilities", which "have side effects that include heart problems."  In support of this argument, the representative provided URLs leading to articles on the websites for the American College of Rheumatology and the United States Food and Drug Administration.  The information in those articles does indicate that heart problems are considered possible side effects of NSAIDs.  Furthermore, a review of the Veteran's VA treatment records reveals that he was prescribed naproxen, a NSAID, through approximately December 2007 to treat shoulder pain.  As such, the evidence shows that the Veteran took NSAIDs for his service-connected left should disability, and there is an indication that the Veteran's heart disease may be caused or aggravated by his use of those medications.  However, the VA opinions of record relevant to the service-connected left shoulder disability do not address this theory of entitlement to service connection for heart disease.  Therefore, the Board finds that the issue must be remanded so such an opinion may be obtained.


Service Connection for Disability Manifested by Spasms and Jerking, and for Swelling and Limited Use of the Left Leg

The Veteran seeks entitlement to service connection for a disability manifested by spasms and jerking of the left upper and left lower extremities, and for swelling and limited use of his left leg.  He asserts that those disabilities are caused or aggravated by his service-connected shell fragment wounds.  The medical treatment evidence of record shows that he has been diagnosed with a subjective movement disorder.

In a May 2016 treatment note, the Veteran's VA physician notes the Veteran's complaints of uncomfortable muscle contractions.  He further notes the Veteran's reports of mood and anxiety issues, as well as nightmares about events that occurred during his active service.  The physician concludes, "This is a psychogenic perceived subjective without objective hyperkinesis probably deep rooted in his posttraumatic combat experiences."  However, he adds that the Veteran "wanted the VA to judge what he feels is a service-connected disability.  I advised him that he is probably going to require a psychiatric assessment for [posttraumatic stress disorder] and other conditions."  In an addendum dated later in May 2016, he further adds, "In conclusion, it is more likely than not [the Veteran's] symptoms of subjective limb movement, though lacking objective evidence, are directly related to his wounding on the battlefield from his chest wound."

The Board concludes that the VA physician's opinion that it is more likely than not that the Veteran's subjective limb movements are directly related to his active service lacks probative value.  Specifically, the physician did not provide any rationale for that opinion in the addendum note or in the original treatment note.  Furthermore, in the original treatment note, the physician states that he advised the Veteran that he would need a psychiatric assessment, suggesting that the physician could not provide such an assessment himself.  The opinion is therefore unsupported by appropriate rationale, and may have been provided by an unqualified source.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (the thoroughness and detail of a medical opinion is a factor in assessing the probative value of the opinion).

However, the Board also concludes that the VA physician's statements provide an indication that the Veteran's spasms and jerking of the upper left and upper right extremities may be psychogenic in etiology and may be directly related to in-service experiences.  The statements also indicate that a psychological assessment by a qualified clinician would be helpful in determining whether such an etiological link exists.  The VA examinations previously provided in connection with this issue have not included discussions of this theory of entitlement to service connection.  Therefore, the Board finds that the issue must be remanded so such an opinion may be obtained.

Service Connection for Left Eye Disability

The Veteran seeks entitlement to service connection for a left eye disability.  At the April 2016 Board hearing, the Veteran testified that he has lost vision in his left eye and believes the disability is caused or aggravated by his service-connected shell fragment wounds.

In its June 2016 remand, the Board noted that an August 2013 VA examiner determined that the Veteran's current left eye disabilities, diagnosed as left eye maculopathy and optic neuropathy, are not related to his active service.  However, the examiner did not provide an opinion as to service connection on a secondary basis, to include secondary aggravation.  The Board therefore directed the AOJ to provide the Veteran with another VA examination to determine whether the current left eye disabilities are directly related to his active service or are caused or aggravated by his service-connected disabilities.

On remand, the Veteran was provided a VA examination as to his claimed disabilities in August 2016.  However, the examiner did not provide the opinions requested in regard to the left eye disabilities.  Rather, the examiner stated, "Please note that the medical opinion with regards to the eye condition is deferred to an appropriate specialist."  The examiner also deferred opinions as to secondary causation and aggravation of the eye disabilities.  A September 2016 VA examiner similarly indicated that he was not qualified to provide an opinion as to the likely etiology of the Veteran's eye disabilities.  No further opinions were obtained as to the eye disabilities prior to readjudication and recertification of the claim.

Compliance with Board remand directives is not discretionary and the Board errs as a matter of law when it fails to ensure remand compliance.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Therefore, because the requested opinions as to the eye disabilities were not obtained, the Board must remand the matter so that the June 2016 remand directives may substantially be completed.

Increased Rating for Residuals of Shell Fragment Wound of the Posterior Left Chest

Following the Board's June 2016 remand, the Veteran was provided a VA examination as to the service-connected residuals of shell fragment wound of the posterior left chest in August 2016.  The report for that examination includes range-of-motion measurements for the Veteran's left shoulder on initial testing and on repetitive-use testing.  It also reflects that the Veteran showed evidence of pain with weight-bearing.  However, the examiner did not specify whether the range-of-motion measurements were taken on active motion, on passive motion, on weight-bearing, or on nonweight-bearing.  In addition, the examiner did not indicate that he was unable to conduct range-of-motion testing on active, passive, weight-bearing, and nonweight-bearing or that such testing was not necessary or not possible. Therefore, the examination report does not make clear the extent to which pain affects the Veteran's passive, active, weight-bearing, and nonweight-bearing motion.

The final sentence of 38 C.F.R. § 4.59 provides, in relevant part, that "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing . . . ."  Therefore, to be adequate for rating purposes, an examination of the joints must, whenever possible, include the results of the range-of-motion testing described in the final sentence of 38 C.F.R. § 4.59.  See Correia v. McDonald, 28 Vet. App. 158 (2016).  In this case, the August 2016 examination report does not include range-of-motion testing on active, passive, weight-bearing, and nonweight-bearing or a statement to the effect that such testing was not possible or is unnecessary in this case.  Therefore, the August 2016 VA examination is not adequate for rating purposes, and the case must be remanded so that the Veteran may be provided another examination to assess the current nature and severity of his service-connected residuals of shell fragment wound of the posterior left chest.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Increased Rating for Pleural Cavity Injury

The Veteran was provided a VA examination in February 2011 to assess the nature and severity of his service-connected pleural cavity injury.  The report for that examination indicates that pulmonary function testing was conducted.  However, the results of the pulmonary function testing are not included in the examination report.  Rather, the report states, "The detailed numbers and graphs will be sent to VARO Roanoke" and "The detailed numbers can be seen in vista imaging under note title CP Pulmonary Function Test."  The record does not currently include a copy of the February 2011 pulmonary function test results.  In that regard, the Board notes that records contained in Vista but not the Veterans Benefits Management System or Virtual VA are not considered to be of record.  A remand is required so that the results of the February 2011 pulmonary function test may be associated with the record.

In addition, pursuant to the Board's June 2016 remand, the Veteran was provided a VA respiratory conditions examination in August 2016 to determine the current nature and severity of his service-connected pleural cavity injury.  However "Section IV: Diagnostic Testing" in that examination report is identical to the corresponding section in a May 2014 VA respiratory conditions examination report and, as such, only includes results for a pulmonary function test conducted in May 2014.  There is no indication that further pulmonary function testing was conducted in August 2016 to assess the Veteran's current functioning.  There also is no indication that such testing was not required or not possible.  Accordingly, the August 2016 VA respiratory conditions examination does not provide the information necessary to address the relevant rating criteria.  Therefore, the examination is inadequate for decision-making purposes and the issue must be remanded so that the Veteran may be provided another VA examination to determine the current nature and severity of his service-connected pleural cavity injury.  Barr, 21 Vet. App. at 312.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Associate with the record a copy of the results for the pulmonary function testing conducted at the February 2011 VA examination.  The February 2011 VA examination report indicates that those results are available in Vista.

2.  Forward the record and a copy of this remand to a VA physician, qualified to provide the information requested below, for preparation of an addendum opinion.  Further in-person examination of the Veteran is left to the discretion of the clinician selected to provide the opinion.  If the clinician deems such examination necessary to provide the information requested below, then such an examination should be scheduled.

Following a review of the record, the examiner must provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's diagnosed heart conditions are proximately due to, caused by, or aggravated by the Veteran's service-connected disabilities, to include the NSAIDs the Veteran has taken to treat pain from his service-connected shell fragment wounds.

Aggravation is defined as a permanent worsening beyond the natural progression of the disease.  The question of aggravation must be addressed separately from the question of causation.  The examiner must note that an opinion to the effect that one disability is not "caused by", "a result of", or "secondary to" another disability does not answer the question of aggravation and will necessitate a further opinion.  See El-Amin v. Shinseki, 26 Vet. App. 136, 140-41 (2013).

The examiner should indicate that the record was reviewed.  A complete rationale must be provided for all opinions given.

3.  Schedule the Veteran for a psychological examination with a VA clinician, qualified to provide the information requested below, for further consideration of the possible etiology of the Veteran's disability manifested by spasms and jerking of the left upper and left lower extremities.  The record and a copy of this remand must be provided to and reviewed by the clinician selected to conduct the examination.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.

a)  The examiner must provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's spasms and jerking of the left upper and left lower extremities are manifestations of a psychiatric or psychogenic disability.

b)  If so, the examiner must provide an opinion as to whether it is at least as likely as not that the psychiatric or psychogenic disability is etiologically related to the Veteran's active service.

In addressing the above, the examiner must note that the Veteran was awarded the Purple Heart and Combat Infantry Badge.  Therefore, the Veteran's statements with regard to in-service combat-related events should be considered credible even in the absence of contemporaneous records.  See 38 U.S.C.A. § 1154(b) (West 2014).

The examiner should indicate that the record was reviewed.  A complete rationale should be provided for all opinions given.

4.  Forward the record and a copy of this remand to a VA physician, qualified to provide the information requested below, for preparation of an addendum opinion.  Further in-person examination of the Veteran is left to the discretion of the clinician selected to provide the opinion.  If the clinician deems such examination necessary to provide the information requested below, then such an examination should be scheduled.

a)  Following a review of the record, the examiner must provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's diagnosed left eye conditions are etiologically related to his active service.

b).  If not, the examiner must provide an opinion as to whether it is at least as likely as not that the Veteran's eye conditions were proximately due to or the result of the Veteran's service-connected disabilities.

c)  If not, the examiner must provide an opinion as to whether it is at least as likely as not that the Veteran's eye conditions were aggravated by the Veteran's service-connected disabilities.

Aggravation is defined as a permanent worsening beyond the natural progression of the disease.  The question of aggravation must be addressed separately from the question of causation.  The examiner must note that an opinion to the effect that one disability is not "caused by", "a result of", or "secondary to" another disability does not answer the question of aggravation and will necessitate a further opinion.  See El-Amin v. Shinseki, 26 Vet. App. 136, 140-41 (2013).

The examiner should indicate that the record was reviewed.  A complete rationale must be provided for all opinions given.

5.  Schedule the Veteran for a VA examination to determine the current nature and severity of his service-connected residuals of shell fragment wound of the posterior left chest.  The examination should include all studies, tests, and evaluations deemed necessary by the examiner.  The examiner should report all manifestations related to that disability.  The record and a copy of this remand must be made available to and reviewed by the examiner.  The examiner must address the following:

Pursuant to Correia v. McDonald, 28 Vet. App. 158 (2016), and 38 C.F.R. § 4.59 (2016), the examiner should record the results of range-of-motion testing for pain on both active and passive motion and in weight-bearing and nonweight-bearing for the left shoulder.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examination results should be recorded using VA Form 21-0960M-12, May 2013, Shoulder and Arm Conditions Disability Benefits Questionnaire (DBQ), or any other form or DBQ that provides all of the same information as "Section V - Pain" of that DBQ.

In recording the ranges of motion for the Veteran's left shoulder, the examiner should note whether, upon repetitive motion, there is any pain, weakened movement, excess fatigability, or incoordination of movement, and whether there is likely to be additional functional loss due to pain on use, weakened movement, excess fatigability, or incoordination over time.  The examiner should also indicate whether the Veteran experiences additional functional loss during flare-ups of the service-connected left shoulder disability.  If there is no pain, no limitation of motion, and/or no limitation of function, such facts must be noted in the report.

The examiner should also express an opinion concerning whether there would be additional functional impairment on repeated use over time or during flare-ups in the service-connected left shoulder disability.  The examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range-of-motion loss, if possible.  If the Veteran indicates that he is not currently experiencing a flare-up at the time of the examination, the examiner should estimate any additional functional loss during flare-ups or on repeated use, if feasible.  If it is not feasible to determine, even by estimation, the extent to which the Veteran experiences additional functional loss on repeated use over time or during flare-ups without resorting to speculation, the examiner must provide an explanation for why this is so.

The examiner must provide a complete rationale for any opinion expressed.

6.  Schedule the Veteran for a VA examination to determine the current nature and severity of his service-connected pleural cavity injury.  The record and a copy of this remand must be made available to and reviewed by the examiner.  The examination must include a pulmonary function test and any other diagnostic testing deemed necessary by the examiner in conjunction with this request.  The results of the pulmonary function test must be included in the examination report.  The examiner should report all manifestations related to the Veteran's service-connected pleural cavity injury, including but not limited to, any disabling injuries of the shoulder girdle muscles that are related to the service-connected pleural cavity injury.

A complete rationale for all opinions must be provided.

7.  After completion of the above, review the expanded record, including the evidence entered since the most recent supplemental statement of the case, and determine whether the benefits sought may be granted.  If any benefit sought remains denied, furnish the Veteran and his representative with a supplemental statement of the case.  A reasonable period should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




